Opinion by
Oliver, P. J.
The appraiser described the merchandise as strands of cellulose nitrate, and the exhibit consisted of 12 strands, white in color, varying in length from approximately 10 to 12)4 inches. The record consists *410inerely of the samples and the official papers and was held wholly insufficient to-support either of the claims made by the plaintiff. The presumption of correet,ness attaching to the collector’s classification not having been overcome, the protest was overruled and the action of the collector affirmed.